TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00852-CR


Ex parte David Michael Flint




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D1-DC-090-205372, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING


O R D E R

PER CURIAM
	Appellant's notice of appeal was filed on December 17, 2010.  After this Court granted
numerous extensions of time, appellant's brief most recently was due on January 31, 2012.  On
February 16, we sent counsel notice that the brief was overdue, requesting a response by February 27.
On March 28, we received a phone call explaining that counsel was working on the brief while also
handling related matters.  To date the brief has not been filed.  We therefore order counsel to file
appellant's brief no later than May 16.  Failure to file the brief by that date will result in counsel
being called before this Court to show cause why he should not be held in contempt for violating
this order.
	It is so ordered on April 18, 2012.

Before Justices Puryear, Henson and Goodwin
Do Not Publish